Citation Nr: 1755225	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-09 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (2012).  

3. Entitlement to a disability rating greater than 30 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Navy from November 1974 to August 1975.  The Veteran died in August 2012 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The jurisdiction of this case subsequently transferred to Roanoke, Virginia. 

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in July 2017 and the transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At her July 2017 hearing, the appellant and her representative argued that a September 2002 statement from the Veteran in response to a September 2002 assignment of a 30 percent rating for residuals of a knee replacement was a Notice of Disagreement.  As a result, they argued that the issue should have been remanded for issuance of a Statement of the Case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  They argued that had the Veteran been assigned a higher rating for his knee, he would have been rated as totally disabled for 10 years immediately preceding his death, thus making the appellant eligible for DIC befits under the provisions of 38 U.S.C.A. § 1318.  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 (a).  

In a September 2002 Statement in Support of Claim, the Veteran submitted a statement indicating he disagreed with the 30 percent knee rating.  Before the RO can issue an SOC per Manlincon v. West, 12 Vet. App. 238 (1999), it must be determined whether the appellant is a proper substitute for the Veteran.  

The Veteran died in August 2012.  Thereafter, in September 2012, the appellant filed a claim for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits (VA Form 21-534).  An eligible person can process to completion any claims pending when a Veteran dies (on or after October 10, 2008) if a request for substitution is filed not later than one year after the date of the death.  38 U.S.C.A. § 5121A.  Here, the appellant filed a VA Form 21-534 within the applicable time frame.  On remand, the RO should determine whether the appellant is a valid substitute regarding the increased rating claim for the Veteran's right knee.  If the RO determines that she is a valid substitute, an SOC must be issued for the increased rating claim.  

The appellant's DIC claims are inextricably intertwined with the claim for an increased rating for a right knee disability, as the grant of a higher rating could impact the outcome of the claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Veteran's service connection claim for cause of death is not ripe for review. 

Accordingly, the case is REMANDED for the following action:

1.  Determine if the appellant is a valid substitute for the Veteran's pending claim for a disability rating greater than 30 percent for a right knee disability.  

2.  Then, if the AOJ has determined that the appellant is a valid substitute, issue an SOC which addresses the issue of entitlement to an increased rating in excess of 30 percent for the Veteran's right knee disability.  Notify the appellant of the appeal rights and that a timely substantive appeal must be filed for appellate review.

3.  Then, readjudicate the claims for DIC and service connection for the cause of the Veteran's death.  If and only if the appellant files a timely substantive appeal, readjudicate the claim for an increased rating for the right knee.  If any decision is adverse to the appellant, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







